COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §

  IN RE:                                          §               No. 08-19-00314-CR

  JOE FEIJOO,                                     §         AN ORIGINAL PROCEEDING

                             Relator.             §                 IN MANDAMUS

                                                  §

                                 MEMORANDUM OPINION

       Relator Joe Feijoo, a pro se inmate, has filed a mandamus petition against the 205th District

Court, alleging that the trial court had no jurisdiction to convict him of any criminal charges

because an assistant district attorney had declined to prosecute him on another charge in 1991.

The petition for writ of mandamus is denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding). The burden is on relator

to show it is entitled to mandamus relief. See In re Ford Motor Company, 165 S.W.3d 315, 317

(Tex. 2005)(orig. proceeding). After reviewing the mandamus petition and record, we conclude

that Relator has failed to show that he is entitled to mandamus relief. Accordingly, we deny the

petition for writ of mandamus.
January 24, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Pulish)




                                                  2